Citation Nr: 0428217	
Decision Date: 10/13/04    Archive Date: 10/19/04	

DOCKET NO.  00-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.R. 


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had service in the United States Army Reserves 
from September 1969 to May 1975, including a period of active 
duty for training from January 1970 to May 1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2001, on appeal of a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.  Upon its last review, the Board 
remanded the appellant's claims for further development of 
the record.  

In September 2004, the appellant submitted additional 
evidence for the Board's consideration, accompanied by a 
waiver of RO consideration.  Having considered the 
appellant's contentions in light of the record and the 
applicable law, the Board finds that this matter is ready for 
appellate review.  


FINDINGS OF FACT

1.  The appellant does not have a back disability that is 
linked by competent evidence to any incident of military 
service.

2.  The appellant does not have a headache disorder that is 
linked by competent evidence to any incident of military 
service.

3.  The appellant does not have a psychiatric disability that 
is linked by competent evidence to any incident of military 
service.
CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

2.  The criteria for the establishment of service connection 
for a headache disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

3.  The criteria for the establishment of service connection 
for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application of service connection for a mental 
disorder was received in March 1999.  By letter dated in May 
1999, the appellant was advised of the requirements to submit 
a well-grounded claim under then-applicable law - the 
essential components of a successful claim of service 
connection.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998).  

The appellant responded to the advisement subsequently that 
month and included completed authorization forms to enable 
the RO to obtain relevant treatment records.  In June 1999, 
the RO received the treatment records cited by the appellant 
as supportive of his claims.  Thereafter, in a rating 
decision dated in November 1999, the claim was denied.   
Subsequent to the passage of the VCAA which eliminated the 
well-grounded claim requirement, the appellant was again 
apprised of what evidence would substantiate his claims by 
letter dated in May 2001, and he was also informed of the 
allocation of responsibility for obtaining such evidence.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.  

Firstly, no prejudice inures to the appellant because from 
the inception of his claim, he has been continually apprised 
of what evidence would substantiate his application, and 
further advised of the specific allocation of responsibility 
for providing such evidence.  

Moreover, all of the appellant's claims are based upon the 
occurrence and the circumstances of a traffic accident while 
he was serving on inactive duty for training.  As will be 
discussed below, while the Board is finding that an accident 
occurred, it is unable to find that that the appellant has 
any disabilities that are the result of the accident.  The 
appellant's claim fails because there is no information 
obtained as to the circumstances of the accident, due to the 
inability of the appellant (and supporting witnesses) to 
ascertain the date of the incident in question.  In this 
respect, it cannot be doubted that the appellant has been 
notified of the importance of recalling the date of the 
traffic accident to enable further research, but he has not 
been able to do so.  The timing of a VCAA notice would not 
alter that appellant's recollection.     

The Board has considered whether further inquiry should be 
conducted to ascertain the details of the traffic accident, 
but finds that such an effort would not assist the appellant 
or this inquiry.  As noted, the entirety of the record is 
devoid of any identifiable time frame upon which researchers 
could focus their efforts toward obtaining detailed 
information as to the accident.  

By letter dated in January 2002, the RO contacted the 
appellant's United States Army Reserve unit and attempted to 
secure any line-of-duty investigation or accident report 
pertaining to the appellant's claimed accident.  A June 2002 
report of contact memorandum indicates that an official of 
the RO again contacted the appellant, and requested that he 
provide any information as to the date of the incident in 
question.  It was reported the appellant stated he could not 
remember any of the details about the accident nor its date, 
and that the appellant also reiterated that he did not go to 
the hospital or consult a physician once he returned to the 
Reserve unit.  The efforts to secure any military accident 
investigation reports have thus failed due to the inability 
of the appellant to recall the date of the accident.  

The appellant's Army Reserve colleagues reported that police 
were called to the scene and a police report was apparently 
generated.  By letter dated in June 2002 the RO contacted the 
servicing civilian police department, and requested that it 
forward a copy of any accident report which occurred as the 
appellant claimed between 1969 to 1975 on the specific 
location reported by the appellant.  A July 2002 copy of an 
electronic mail transmission indicates that the police 
department in turn contacted the RO, and requested that it 
narrow its time frame of inquiry to a period between 1969 
through 1975.  The RO informed the police department that it 
was unable to do so, due to the appellant being unable to 
recall the accident.

By letter received in September 2002 the county government 
department of public safety also reported that he was unable 
to comply with the RO's request due to the time frame 
submitted by the RO in which the accident occurred.  

In a subsequent letter dated in September 2002 the appellant 
was again requested by the RO to narrow the time frame 
between 1970 and 1974, such as would enable the civil 
authorities to conduct a search for the police in question.  
The appellant has been unable to do so.  
    
The appellant's inability to report the date of the incident 
would not have been altered, irrespective of the timing of 
VA's compliance with the duty to notify, and no prejudice has 
therefore inured to the appellant.  Moreover, because 
appellate review of this matter remains pending, the Board 
must review the evidence of record on a de novo basis and 
without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. 
§ 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded VA medical examinations in October 
2001 and February 2003, conducted by physicians who rendered 
opinions as to the etiology of the appellant's current back 
and headache disorders.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claims

The appellant contends that he incurred a back disorder, a 
headache disorder, and an acquired psychiatric disorder as a 
result of an incident which he alleges occurred while he was 
serving on inactive duty for training.  Essentially, the 
appellant argues that during an unspecified period of a 
weekend drill with the U.S. Army Reserve, and while he was 
performing duties as a military ambulance driver, his vehicle 
was involved in a "chain-reaction" collision, and that he 
then injured his back.  He argues that the back symptoms have 
been continuous since that time, and that he has also 
developed both a headache disorder and a depressive disorder 
as a result of the incident.  

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal as to each of the benefits sought will 
be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  As will be discussed below, although the Board 
finds that the appellant was involved in an accident while 
serving on weekend military duty, (thereby establishing prong 
two of the Cuevas inquiry, above) the appellant's claims fail 
due to preponderance of the competent evidence being against 
a finding that there is a relationship between the accident 
and any current disorder.

The Board begins its analysis of this matter by observing 
that it is obligated by law  to assess the credibility and 
weight of all the evidence, determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Of particular 
importance to this matter, equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

There have been no official U.S. Government records obtained 
which support the appellant's account of an accident 
occurring as he has alleged.  The appellant's service 
personnel and medical records are devoid of any mention of 
any vehicular accident during the entirety of the appellant's 
tenure with the U.S. Army Reserve.  Although VA has twice 
requested that the U.S. Army Reserve search its archives to 
locate any substantiating evidence, such as a Line of Duty 
investigation or a Report of Survey that would provide a 
comprehensive account of the incident in question, these 
attempts have failed.  See Army Regulation 15-6. 

In support of his assertion that the claimed accident 
occurred, the appellant has submitted several statements from 
U.S. Army Reserve colleagues, including W.T.B., who reported 
that he served as an officer in charge of logistical 
operations at the appellant's unit.  While W.T.B. recalled 
that the appellant was involved in an accident while driving 
an ambulance, neither he, nor the appellant or the authors of 
any of the proffered statements, are consistent in their 
recollection of the year the incident occurred.

The law requires that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant is to prevail upon the issue. Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).  Although there are 
no official U.S. Government records which have been obtained 
to support the occurrence of the accident, theBoard finds 
that the statements of the appellant's U.S. Army Reserve 
colleagues are sufficient to invoke the benefit of the doubt 
doctrine.  Thus, the Board finds that the appellant was 
involved in a motor vehicle accident at some point during his 
six years of service with the U.S. Army Reserve, and as 
attested to by his colleagues, the appellant's vehicle was 
demolished.

However, as alluded to above, although the second prong of 
the three criteria requisite for the establishment of service 
connection is established, the appellant's claims fail due to 
the insufficiency of the medical evidence establishing any 
linkage between the accident and any current symptoms.  

As noted, the appellant's claim of service connection for a 
depressive disorder arose by application received in 
March 1999.  In support of his claim, the appellant submitted 
a statement offered by Robert B. Woolley, M.D.  In his 
April 1999 statement, Dr. Woolley stated that the appellant 
had long-term problems with anxiety and depression.  
Dr. Woolley observed that the appellant had emotional 
problems "most of his life."  Dr. Woolley also reported that 
the appellant had a flare-up of his symptoms while serving on 
active military service approximately in 1969, and since that 
time he had continued to have both an anxiety disorder and 
clinical depression.  In a December 2001 statement, Dr. 
Woolley stated that the appellant had consulted him for 
treatment since 1988.  

Dr. Woolley's mention of a "flare-up" of psychiatric 
symptoms is without probative value.  First, because he began 
treating the appellant in 1988, Dr. Woolley would have 
necessarily had to rely solely upon the appellant's account 
of any 1969 incident.  Indeed, the only mention of any 
nervous symptoms appearing in the appellant's service medical 
records indicate the appellant admitted to having "nervous 
trouble" at the time of his enlistment and there is no 
record of the appellant having a "flare-up" of any 
depressive symptoms during his Army Reserve tenure.   

Medical records authored by Dr. Woolley, as well as from St. 
Joseph's Hospital were subsequently received.  These reflect 
that the appellant was treated from May 1988 through May 1999 
by Dr. Woolley, and beginning in August 1974 by St. Joseph's 
Hospital for an occasion of being nervous for two weeks.  As 
to the treatment records from Dr. Woolley, it is noted that 
the appellant was diagnosed with depression, anxiety, and 
headaches.  However, there is no mention of any traffic 
accident in any of these records, or indeed any mention of 
the appellant's military service, in any of Dr. Wooley's 
records or those of St. Joseph's Hospital.  The lack of 
mention of any incident of military service is especially 
significant as to the latter, in view of the appellant's 
current report of having had continuous symptoms since the 
date of the accident.  Received in January 2003 were medical 
records authored by associates of Dr. Woolley.  However, 
these reports do not mention any incident of military service 
as a causal factor in the veteran's claimed disabilities.

Also received were the treatment records offered by Dale 
Goodin, M.D.  Dr. Goodin's records reflect that the appellant 
was treated in the 1999 time frame for headaches and cardiac 
symptoms, however, there was no relation to military service 
noted in the treatment records.

Although the appellant has established through operation of 
the benefit-of-the-doubt doctrine that he was involved in a 
motor vehicle accident at some point during a weekend drill 
with the U.S. Army Reserve, there is no existing evidence of 
record that would elucidate the accident, or details of the 
appellant's mental and physical state during and after the 
accident.  In other words, there is no data which would 
constitute the critical information necessary for an informed 
medical examination to ascertain whether any of the 
appellant's claimed disorders are related to military 
service.  

Stated alternatively, although the appellant has established 
the second prong of an in-service incident, the lack of any 
detailed information of record precludes a finding 
establishing the third prong of a successful claim of service 
connection - that of a nexus between the in-service incident 
and any current disorder.  Cf. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].
 
Indeed, the appellant underwent a VA psychiatric examination 
in October 2001.  The appellant's claims file was reviewed by 
the examiner, who noted the appellant's  report that he was 
involved in a motor vehicle accident as he described.  The 
examiner also noted the appellant denied being taken to a 
hospital and reported that he was fearful about being 
reprimanded for the accident.  The examiner further observed 
that the appellant had reported continued back pain and 
headaches due to this motor vehicle accident, although there 
was no objective report confirming this suspicion of the 
appellant.  

The diagnosis was an anxiety disorder not otherwise 
specified, and a panic disorder without agoraphobia.  Also 
diagnosed was a history of a current major depression, which 
was then in partial remission.  The examiner noted that, 
although the appellant probably had been somewhat anxious for 
most of his life, as was noted in his service entrance 
physical examination, he had no specific evidence of an 
emergence of a psychiatric disorder during his military 
service, and there were no stressors that would lead one to 
believe that his military service had any relationship in 
creating a psychiatric disorder, nor aggravating psychiatric 
symptoms beyond any normal progression.

The appellant underwent a further VA examination in 
February 2003.  The examiner reported that he had reviewed 
the claims folder, which revealed no evidence of an inservice 
back injury.  Although the appellant was noted to have back 
pain, and tension headaches, the examiners opined that there 
was no relationship between these disorders and any incident 
of the appellant's military service.  

Finally, other evidence of record is in opposition to a 
finding that the appellant's disorders are linked to any 
aspect of his U.S. Army Reserve service.  In June 2001, the 
appellant's disability file generated by the Social Security 
Administration was received.  It reflects that the agency 
assessed the appellant as being disabled as of August 1990 
due to major depression, recurrent type, a panic disorder and 
anxiety disorders.  The  medical records generated or relied 
upon by the Social Security Administration indicate no nexus 
between the appellant's disabilities and any incident of his 
military service.  It was also noted that the appellant had 
received regular psychiatric treatment since 1983, and to 
this extent, the report is not supportive of the appellant's 
report that he has had continuous symptoms of the claimed 
disorders since U.S. Army Reserve service.  


ORDER

Service connection for a back disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



